DETAILED ACTION
Claims 1-13 were filed with the application on 07/07/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/07/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, line 7, “the opposite end” should be replaced with -- an opposite end -- to correct antecedent basis. 
In claim 1, line 10, “washer),” should be amended to delete the parenthetical and replaced with: -- washer,--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1 (line 5), the phrase “front face has a larger diameter” renders the claim indefinite.  The phrase uses the relative term “larger” but does not explain what the front face is relative to.  The examiner suggests amending the claim to recite -- a conical spring having a front face acting upon the valve element and a rear face at an opposite end, the front face has a larger diameter than a diameter of the rear face --.
Dependent claims 2-13 are rejected for being dependent upon a rejected claim. 

 Claim Interpretation
 The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: guide element in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to hollow cylinder, specification at page 7, lines 1-2) described in the specification as performing the claimed function, and equivalents thereof.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5-13 are (as far as they are definite) rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 20020000249 (hereinafter “Kuhmayer”) in view of U.S. Pat. No. 5,383,646 (hereinafter “Weingarten”).
With regard to claim 1, Kuhmayer discloses a crankcase ventilation valve (paras [0002] and [0020]), comprising: a valve element (4; para [0020]) configured to be installed on a ventilation aperture (see aperture in annotated Fig. of Kuhmayer) of a crankcase (3), or in a crankcase ventilation valve housing or in a housing of a crankcase ventilation filter (see para [0020] – crankcase which also has a housing); a conical spring (5; conical – see para [0020]) whose front face (face of 5 facing 4; see annotated Fig.) has a larger diameter (as best understood, face of 5 at 4 has a larger diameter than opposite end face of spring near 7) is acting upon the valve element (4), and a cover (7) to be fixed to the crankcase, the crankcase ventilation valve housing (3) or the housing of the crankcase ventilation filter and supporting the opposite end of the conical spring (conical spring 5) (see annotated Fig.).

    PNG
    media_image1.png
    808
    976
    media_image1.png
    Greyscale

Kuhmayer discloses all the claimed features with the exception of disclosing wherein the valve element is a membrane element which carries a support washer, wherein the support washer is made of metal and supports the conical spring.
Weingarten teaches a spring operated check valve (corresponding to the spring 5 operated check valve 4 of Kuhmayer).  Weingarten teaches that it is known in the art to modify a valve member to include a valve element that is a membrane element (14) that carries a support washer (16), the support washer is made of metal and supports the spring (see Weingarten at co. 3, lines 45-47).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute the valve member of Kuhmayer with the valve member (with support washer) of Weingarten for the purpose of providing a valve member that provides stabilization such as taught by Weingarten at col. 5, lines 1-4).  Additionally, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize membrane valve with support washer as disclosed by Weingarten in place of the valve element of Kuhmayer, since the valves are known equivalents and the use of which would be known to one of ordinary skill in the art.
 
  
    PNG
    media_image2.png
    970
    1091
    media_image2.png
    Greyscale

 
 With regard to claim 5, the combination discloses that the support washer (16) is axially completely integrated into or embedded into the membrane element (14) (see annotated Figs. of Weingarten; membrane element 14 is above and below axial portion of support washer 16).
With regard to claim 6, Kuhmayer discloses that wherein a side of the cover (7) facing the conical spring (5) has a guide element (downward/conical portion shown in 
With regard to claim 7, Kuhmayer discloses that the guide element is formed as a cylinder or a cone (see annotated Fig of Kuhmayer; guide element has a cone shape).
With regard to claim 8, Weingarten discloses that the membrane element (14) is made of a rubber material (col. 3, lines 45-47 elastomeric = rubber).
Alternatively, if elastomeric is not considered to be rubber, then the following alternative is offered.  It would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make the elastomeric membrane element out of any suitable elastomeric material, such as rubber, because the particular material does not appear to provide any unexpected results.
With regard to claim 9, Kuhmayer discloses all the claimed features with the exception of disclosing explicitly that a ratio of a maximum diameter on a first end of the conical spring to a minimum diameter on an opposite second end of the conical spring is at least 1.5.
Kuhmayer (as modified above) discloses that a maximum diameter on a first end of the conical spring is larger (end near valve 4) compared to minimum diameter on an opposite second end (end near 7), but is silent on the specific ratio.
It would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make the ratio of the maximum diameter to the minimum diameter be any suitable number, such as at least 1.5 because the ratio does not appear to provide any unexpected results.
With regard to claim 10, the combination discloses that the support washer (16 in Weingarten) is made of metal (col. 3, lines 45-47).  However, the Weingarten does not specifically state that the metal is sheet metal.
It would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make the metal support washer out of sheet metal because the particular metal does not appear to provide any unexpected results, and also because sheet metal is a easily obtained source material.
With regard to claim 11, the combination discloses a crankcase ventilation filter (para [0025] of Kuhmayer; crankcase filter) comprising: a housing (3); and a crankcase ventilation valve according to claim 1 (see above with respect to claim 1).
With regard to claim 12, the combination discloses a crankcase (see paras [0002] and [0020] of Kuhmayer) comprising: a crankcase ventilation valve according to claim 1 (see above with respect to claim 1).
With regard to claim 13, the combination discloses a crankcase (see para [0002] and [0020] of Kuhmayer) comprising: a crankcase ventilation filter according to claim 11 (see above with respect to claim 11).   

Claims 2-4 (as far as they are definite) are rejected under 35 U.S.C. 103 as being unpatentable over Kuhmayer in view of Weingarten as applied to claim 1 above, and further in view of U.S. Pat. Pub. No. 2012/0055555 (hereinafter “Saint-Paul”)
With regard to claim 2, Kuhmayer (as modified by Weingarten) discloses all the claimed features with the exception of disclosing that the support washer is overmolded by a portion of a material of the membrane element.
Saint-Paul teaches that it is known in the art to modify a membrane valve element (13) by utilizing overmolding over an adjacent component (14) for the purpose of permanently affixing a component to a diaphragm (see para [0015]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize a permanent connection by overmolding, such as taught by Saint-Paul, for the support washer and diaphragm of Kuhmayer/Weingarten for the purpose of providing a permanent attachment (see para [0015] of Saint-Paul) that decreases likelihood of malfunction or misplacement of the components during operation.
With regard to claim 3, the combination discloses that the support washer (16) is molded (over molded; see above claim 2) by the material of the membrane element (14 of Weingarten).  The phrase “injection-molded” is a statement of product-by-process. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product in the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113). In this circumstance, the product of the prior art is the same as/obvious from the product of the claim.
With regard to claim 4, the combination discloses that a radial outside of the support washer (16; see annotated Fig. of Weingarten) is surrounded by the material of the membrane element (14) (see annotated Fig. of Weingarten).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Pat. No. 10151239 discloses a crankcase ventilation valve with a conical spring. U.S. Pat. No. 7,527,241 discloses a vent valve with a conical spring, support washer and membrane element.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA CAHILL whose telephone number is (571)270-5219.  The examiner can normally be reached on Mon-Fri: 6:30 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007 or Craig Schneider can be reached at 571-272-60073607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JESSICA CAHILL/Primary Examiner, Art Unit 3753